
	

115 S3668 IS: Robocall Elimination At Last Protecting Every American Consumer’s Ears Act of 2018
U.S. Senate
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3668
		IN THE SENATE OF THE UNITED STATES
		
			November 28, 2018
			Mrs. Feinstein (for herself, Mr. Blumenthal, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the Federal Trade Commission Act to eliminate the common carrier exemption for
			 telecommunications companies.
	
	
		1.Short title
 This Act may be cited as the Robocall Elimination At Last Protecting Every American Consumer’s Ears Act of 2018 or the REAL PEACE Act of 2018.
 2.FindingsCongress finds that— (1)illegal robocalls and spam calls are a growing annoyance and problem for the people of the United States; and
 (2)exemptions within the Federal Trade Commission Act (15 U.S.C. 41 et seq.) limit the enforcement capabilities of the Federal Trade Commission with respect to illegal robocalling and spam calling.
			3.Eliminating the common carrier exemption for telecommunications companies
 (a)In generalSection 4 of the Federal Trade Commission Act (15 U.S.C. 44) is amended by striking the Act entitled An Act to regulate commerce, approved February 14, 1887, and all Acts amendatory thereof and supplementary thereto and the Communications Act of 1934 and inserting subtitle IV of title 49, United States Code,.
 (b)Rule of constructionNothing in this Act, or an amendment made by this Act, may be construed to displace any authority of the Federal Communications Commission or the States to take action to protect net neutrality or otherwise protect consumers and competition, including in the provision of broadband services.